DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 27-30, 32-33, 37-40, and 42-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. US (2018/0352501). 

Regarding Claim 27, Zhang discloses a method implemented by a wireless transmit/receive unit (WTRU) (see Fig. 13 i.e., UE), the method comprising: receiving network slice selection policy information from a network, (see Fig. 13 i.e., steps 5-6 i.e., traffic steering policy received by UE & Para’s [0025] i.e., The method further comprises providing the traffic steering policy to a terminal device under coverage of the radio access network so that the terminal device can select a network slice of the core network based at least on the traffic steering policy for service provision via the selected network slice and the associated radio access network, [0027] i.e., the generated traffic steering policy may further comprise any of the following: a list of types of the preferred network slices…description information on a type of traffic or service carried by each of the preferred network slices, [0033], [0173], [0188], [0193], & [0198] i.e., the ANDSF provides the generated traffic steering policy to the UE with a response message. The response message may include but not limited to the following information: a list of IDs of preferred network slices; a list of types of the preferred network slices; a priority indication associated with each of the preferred network slices; description information on a type of traffic of service carried by each of the preferred network slices).  

wherein the network slice selection policy information indicates one or more target network slices for one or more services to be used by the WTRU; (see Fig. 13 i.e., step 6 & Para [0198] i.e., the ANDSF provides the generated traffic steering policy to the UE with a response message. The response message may include but not limited to the following information: a list of IDs of preferred network slices (i.e., “target network slices”); a list of types of the preferred network slices (i.e., “target network slices”); a priority indication associated with each of the preferred network slices (i.e., “target network slices”); description information on a type of traffic or service carried by each of the preferred network slices) 

initiating a connection (see Fig. 13 i.e., step 8) for at least one of the one or more services indicated by the network slice selection policy information; (see Fig. 13 i.e., step 8 & Para’s [0193] i.e., policy on traffic steering across network slices, which may comprise a list of preferred network slice IDs and/or types, the associated traffic type or service type, [0198] i.e., generated traffic steering policy is provided to the UE with a response message. The response message may include but not limited to the following information: a list of IDs of preferred network slices…description information on a type of traffic of service carried by each of the preferred network slices, [0199-0201] i.e., Afterwards, the UE can initiate a connection establishment process to the RAN via Access Stratum (AS) signaling at step 8. The selected slice ID/type may be informed to the RAN C-plane function during the process…At step 9, the UE may initiate a connection establishment process to the selected CN network slice via NAS signaling, & [0205] i.e., the UE can select a desired network slice for a certain service provision). 

and sending a connection request to the network, (see Fig. 13 i.e., step 8 i.e., Connection establishment request & Para’s [0200-0201] i.e., the UE can initiate a connection establishment process to the RAN via Access Stratum (AS) signaling at step 8. The selected slice ID/type may be informed to the RAN C-plane function during the process). 

wherein the connection request is associated with the at least one of the one or more services, (see Fig. 13 i.e., step 8 connection establishment request which includes a requested slice ID is associated with one or more services since a type of traffic or service is carried by the network slice & Para’s [0198] i.e., the description information of a type of traffic or service carried by each of the preferred network slices & [0199-0201] i.e., the UE can initiate a connection establishment process to the RAN via Access Stratum (AS) signaling at step 8. The selected slice ID/type may be informed to the RAN C-plane function during the process)

wherein the connection request (see Fig. 13 i.e., step 8 i.e., Connection establishment request including slice ID) indicates a target slice among the one or more target network slices (see Para [0198] i.e., preferred network slices) that is to support the at least one of the one or more services, (see Para’s [0198] i.e., type of traffic or service is carried by each of the preferred network slices, [0199] i.e., the UE selects a specific network slice (i.e., “target slice”) based on this traffic steering policy & [0200-0201] i.e., the UE can initiate a connection establishment process to the RAN via Access Stratum (AS) signaling at step 8. The selected slice ID/type may be informed to the RAN C-plane function during the process)

and wherein the target slice is selected based on the network slice selection policy information, (see Fig. 13 i.e., step 7 & Para’s [0198-0199] i.e., At step 7, the UE applies the traffic steering policy as informed by the ANDSF. In particular, the UE selects a specific network slice based on this traffic steering policy & [0200-0201])

Regarding Claim 28, Zhang discloses the method of claim 27, wherein the network slice selection policy information further indicates radio access network information for the one or more target network slices, (see Para’s [0015] & [0198] i.e., list of types of the preferred network slices; a priority indication associated with each of the preferred network slices may be “radio access network information”, description information on a type of traffic or service carried by each of the preferred network slices may be “radio access network information”)  

Regarding Claim 29, Zhang discloses the method of claim 27, wherein the network slice selection policy information indicates a mapping between the target slice and the at least one of the one or more services, (see Para’s [0072] i.e., mapping between an application traffic or service type and the network slice ID or type  &  [0198] i.e., the ANDSF provides the generated traffic steering policy to the UE with a response message. The response message may include but not limited to the following information: description information (i.e., “mapping” between target slice and service) on a type of traffic or service carried by each of the preferred network slices)  

Regarding Claim 30, Zhang discloses the method of claim 27, further comprising providing slice assistance information to the network (see Fig. 13 i.e., traffic steering policy request in step 1 may include slice assistance information & step 8 i.e., slice ID/type info in connection establishment request & Para’s [0191] & [0200]), wherein the slice assistance information indicates the at least one of the one or more services to be used by the WTRU, (see Para’s [0076], [0191] i.e., at step 1, the UE may report traffic type of service type to the ANDSF by the message, [0140] i.e., when a terminal initiates a connection establishment request to the RAN, the terminal device may include information on the network slice selected by itself in a request message to indicate its own preference for the network slice to be used for service provision, [0198] i.e., a type of traffic or service is carried by each of the preferred network slices & [0200-0201] i.e., The selected slice ID/type may be informed to the RAN C-plane function during the process (i.e., slice ID/type is an indication of a traffic type or service to be used since a service is associated with the slice ID))  

Regarding Claim 32, Zhang discloses the method of claim 27, further comprising receiving, from the network, an indication of one or more allowed network slices. (see Para’s [0025], [0060], [0104-0105], [0117], [0188], [0193] i.e., policy on traffic steering across network slices, which may comprise a list of preferred network slice IDs (i.e., “one or more allowed network slices”) and/or types, the associated traffic type of service type, and a list of UE IDs that are allowed to access the preferred network slices, & [0198]). 

Regarding Claim 33, Zhang discloses the method of claim 32, wherein the target slice is selected based further on the indication of the one or more allowed network slices, (see Para’s [0198-0199] i.e., the UE applies the traffic steering policy as informed by the ANDSF. In particular, the UE selects a specific network slice (i.e., “target slice”) based on this traffic steering policy)  

Regarding Claim 37, Zhang discloses a wireless transmit/receive unit (WTRU) (see Fig. 13 i.e., UE), comprising: a processor (see Para [0059] i.e., the UE which may be a smart phone comprises a processor) configured to: receive network slice selection policy information from a network, (see Fig. 13 i.e., steps 5-6 i.e., traffic steering policy received by UE & Para’s [0025] i.e., The method further comprises providing the traffic steering policy to a terminal device under coverage of the radio access network so that the terminal device can select a network slice of the core network based at least on the traffic steering policy for service provision via the selected network slice and the associated radio access network, [0027] i.e., the generated traffic steering policy may further comprise any of the following: a list of types of the preferred network slices…description information on a type of traffic or service carried by each of the preferred network slices, [0033], [0173], [0188], [0193], & [0198] i.e., the ANDSF provides the generated traffic steering policy to the UE with a response message. The response message may include but not limited to the following information: a list of IDs of preferred network slices; a list of types of the preferred network slices; a priority indication associated with each of the preferred network slices; description information on a type of traffic of service carried by each of the preferred network slices).  

wherein the network slice selection policy information indicates one or more target network slices for one or more services to be used by the WTRU; (see Fig. 13 i.e., step 6 & Para [0198] i.e., the ANDSF provides the generated traffic steering policy to the UE with a response message. The response message may include but not limited to the following information: a list of IDs of preferred network slices (i.e., “target network slices”); a list of types of the preferred network slices (i.e., “target network slices”); a priority indication associated with each of the preferred network slices (i.e., “target network slices”); description information on a type of traffic or service carried by each of the preferred network slices) 

initiate a connection (see Fig. 13 i.e., step 8) for at least one of the one or more services indicated by the network slice selection policy information; (see Fig. 13 i.e., step 8 & Para’s [0193] i.e., policy on traffic steering across network slices, which may comprise a list of preferred network slice IDs and/or types, the associated traffic type or service type, [0198] i.e., generated traffic steering policy is provided to the UE with a response message. The response message may include but not limited to the following information: a list of IDs of preferred network slices…description information on a type of traffic of service carried by each of the preferred network slices, [0199-0201] i.e., Afterwards, the UE can initiate a connection establishment process to the RAN via Access Stratum (AS) signaling at step 8. The selected slice ID/type may be informed to the RAN C-plane function during the process…At step 9, the UE may initiate a connection establishment process to the selected CN network slice via NAS signaling, & [0205] i.e., the UE can select a desired network slice for a certain service provision). 

and send a connection request to the network, (see Fig. 13 i.e., step 8 i.e., Connection establishment request & Para’s [0200-0201] i.e., the UE can initiate a connection establishment process to the RAN via Access Stratum (AS) signaling at step 8. The selected slice ID/type may be informed to the RAN C-plane function during the process). 

wherein the connection request is associated with the at least one of the one or more services, (see Fig. 13 i.e., step 8 connection establishment request which includes a requested slice ID is associated with one or more services since a type of traffic or service is carried by the network slice & Para’s [0198] i.e., the description information of a type of traffic or service carried by each of the preferred network slices & [0199-0201] i.e., the UE can initiate a connection establishment process to the RAN via Access Stratum (AS) signaling at step 8. The selected slice ID/type may be informed to the RAN C-plane function during the process)

wherein the connection request (see Fig. 13 i.e., step 8 i.e., Connection establishment request including slice ID) indicates a target slice among the one or more target network slices (see Para [0198] i.e., preferred network slices) that is to support the at least one of the one or more services, (see Para’s [0198] i.e., type of traffic or service is carried by each of the preferred network slices, [0199] i.e., the UE selects a specific network slice (i.e., “target slice”) based on this traffic steering policy & [0200-0201] i.e., the UE can initiate a connection establishment process to the RAN via Access Stratum (AS) signaling at step 8. The selected slice ID/type may be informed to the RAN C-plane function during the process)

and wherein the target slice is selected based on the network slice selection policy information, (see Fig. 13 i.e., step 7 & Para’s [0198-0199] i.e., At step 7, the UE applies the traffic steering policy as informed by the ANDSF. In particular, the UE selects a specific network slice based on this traffic steering policy & [0200-0201])

Regarding Claim 38, the claim is directed towards a WTRU which performs the same claim features as the method in claim 28. Therefore claim 38 is rejected as being anticipated by Zhang as in the method in claim 28. 

Regarding Claim 39, the claim is directed towards a WTRU which performs the same claim features as the method in claim 29. Therefore claim 39 is rejected as being anticipated by Zhang as in the method in claim 29. 

Regarding Claim 40, the claim is directed towards a WTRU which performs the same claim features as the method in claim 30. Therefore claim 40 is rejected as being anticipated by Zhang as in the method in claim 30. 

Regarding Claim 42, the claim is directed towards a WTRU which performs the same claim features as the method in claim 32. Therefore claim 42 is rejected as being anticipated by Zhang as in the method in claim 32. 

Regarding Claim 43, the claim is directed towards a WTRU which performs the same claim features as the method in claim 33. Therefore claim 43 is rejected as being anticipated by Zhang as in the method in claim 33. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 31, 34-35, 41, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US (2018/0352501) in view of OPSENICA et al. US (2018/0310238). 

Regarding Claim 31, Zhang discloses the method of claim 30, wherein the slice assistance information is provided in connection establishment request message (see Fig. 13 i.e., step 8 i.e., connection establishment request including slice ID/type info & Para’s [0199-0201]), but does not disclose the claim feature of wherein the slice assistance information is provided in an attach message. However the claim feature would be rendered obvious in view of OPSENICA et al. US (2018/0310238). 

OPSENICA discloses wherein slice assistance information is provided in an attach message (see Para’s [0032], [0050], [0060] i.e., A Attach request message may contain the identity of the UE and the slice identity (i.e., “slice assistance information”), & [0070] i.e., The attachment request may contain the identity of the selected network slice).

(OPSENICA suggests the UE attaches to a preferred network slice it wishes to anchor to based on a network slice selection by receiving a list of network slices (see Para’s [0033] & [0084])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the slice assistance information provided in a connection request message as disclosed in Zhang to be provided in an attach message as disclosed in the teachings of OPSENICA because the motivation lies in OPSENICA that the UE attaches to a preferred network slice it wishes to anchor to based on a network slice selection by receiving a list of network slices. 

Regarding Claims 34 and 44, Zhang discloses the method and WTRU of claims 32 and 42, but does not disclose the claim features of further comprising sending a registration request to the network, wherein the registration request is sent to a first entity of the network and the indication of the one or more allowed network slices is received from the first entity.  However the claim features would be rendered obvious in view of OPSENICA et al. US (2018/0310238). 

OPSENICA discloses sending a registration request to the network, (see Para [0038] i.e., The method may comprise the step of pre-registering the user equipment with a network node using the anchoring application. Such pre-registration may be performed, for example, to inform the network node that the user equipment wishes to receive a list of network slice identities & [0045] i.e., receiving a request from a user equipment to register with a mobile network operator, MNO, or virtual mobile network operator , MVNO)

wherein the registration request is sent to a first entity of the network (see Para [0038] i.e., The method may comprise the step of pre-registering the user equipment with a network node (i.e., “first entity”) using the anchoring application. Such pre-registration may be performed, for example, to inform the network node (i.e., “first entity”) that the user equipment wishes to receive a list of network slice identities & [0045] i.e., receiving a request from a user equipment to register with a mobile network operator, MNO, or virtual mobile network operator , MVNO)

and the indication of one or more allowed network slices is received from the first entity (see Fig. 6 i.e., step 405 slice advertising received from eNB/access network & Para’s [0038] i.e., Such pre-registration may be performed, for example, to inform the network node (i.e., “first entity”) that the user equipment wishes to receive a list of network slice identities & [0069-0070]).

(OPSENICA suggests such pre-registration may be performed, for example, to inform the network node that the user equipment wishes to receive a list of network slice identities for selecting a preferred network slice (see Para’s [0033], [0038], & [0084])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the UE which selects a target slice based on the indication of one or more allowed network slices received from the network as disclosed in the teachings of Zhang to send a registration request to the network, wherein the registration request is sent to a first entity of the network and the indication of the one or more allowed network slices is received from the first entity as disclosed in the teachings of OPSENICA because the motivation lies in OPSENICA that such pre-registration may be performed, for example, to inform the network node that the user equipment wishes to receive a list of network slice identities for selecting a preferred network slice. 

Regarding Claims 35 and 45, Zhang discloses the method and WTRU of claims 32 and 42, but does not disclose the claim features of further comprising sending a registration request to the network, wherein the registration request is sent to a first entity of the network and the indication of the one or more allowed network slices is received from a second entity of the network. However the claim features would be rendered obvious in view of OPSENICA et al. US (2018/0310238). 

OPSENICA discloses sending a registration request to the network, (see Para [0038] i.e., The method may comprise the step of pre-registering the user equipment with a network node using the anchoring application. Such pre-registration may be performed, for example, to inform the network node that the user equipment wishes to receive a list of network slice identities & [0045] i.e., receiving a request from a user equipment to register with a mobile network operator, MNO, or virtual mobile network operator , MVNO)

wherein the registration request is sent to a first entity of the network (see Para [0038] i.e., The method may comprise the step of pre-registering the user equipment with a network node (i.e., “first entity”) using the anchoring application. Such pre-registration may be performed, for example, to inform the network node (i.e., “first entity”) that the user equipment wishes to receive a list of network slice identities & [0045] i.e., receiving a request from a user equipment to register with a mobile network operator, MNO, or virtual mobile network operator , MVNO)

and the indication of the one or more allowed network slices is received from a second entity of the network (see Fig. 6 i.e., step 401 where network slice identities are sent from the MVNO (i.e., “second entity”) to a network node, such as an eNB or access network & Para’s [0068-0069]).

(OPSENICA suggests such pre-registration may be performed, for example, to inform the network node that the user equipment wishes to receive a list of network slice identities for selecting a preferred network slice (see Para’s [0033], [0038], & [0084])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the UE which selects a target slice based on the indication of one or more allowed network slices received from the network as disclosed in the teachings of Zhang to send a registration request to the network, wherein the registration request is sent to a first entity of the network and the indication of the one or more allowed network slices is received from a second entity as disclosed in the teachings of OPSENICA because the motivation lies in OPSENICA that such pre-registration may be performed, for example, to inform the network node that the user equipment wishes to receive a list of network slice identities for selecting a preferred network slice. 

Regarding Claim 41, Zhang discloses the WTRU of claim 40, wherein the slice assistance information is provided in connection establishment request message and includes an identifier of the target slice (see Fig. 13 i.e., step 8 i.e., connection establishment request including slice ID/type info & Para’s [0199-0201]), but does not disclose the claim feature of wherein the slice assistance information is provided in an attach message and includes an identifier of the target slice. However the claim feature would be rendered obvious in view of OPSENICA et al. US (2018/0310238). 

OPSENICA discloses wherein slice assistance information is provided in an attach message (see Para’s [0032], [0050], [0060] i.e., A Attach request message may contain the identity of the UE and the slice identity (i.e., “slice assistance information”), & [0070] i.e., The attachment request may contain the identity of the selected network slice).

and includes an identifier of the target slice (see Para’s [0032], [0050], [0060] i.e., A Attach request message may contain the identity of the UE and the slice identity (i.e., “slice assistance information”), & [0070] i.e., The attachment request may contain the identity of the selected network slice (i.e., “target slice”)).

(OPSENICA suggests the UE attaches to a preferred network slice it wishes to anchor to, based on a network slice selection by receiving a list of network slices (see Para’s [0033] & [0084])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the slice assistance information provided in a connection request message as disclosed in Zhang to be provided in an attach message including an identifier of the target slice as disclosed in the teachings of OPSENICA because the motivation lies in OPSENICA that the UE attaches to a preferred network slice it wishes to anchor to, based on a network slice selection by receiving a list of network slices. 

3.	Claims 36 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US (2018/0352501) in view of Forsman et al. US (2020/0275356).

Regarding Claims 36 and 46, Zhang discloses the method and WTRU of claims 27 and 37, including a connection request in a 5G network which suggests a packet data network (see Fig. 13 i.e., step 8 connection establishment request & Para’s [0008] i.e., service provision in a network slicing environment for 5G networks, [0060], [0128-0129], & [0200-0201]), however Zhang does not explicitly disclose wherein the connection comprises a packet data network (PDN) connection and the connection request comprises a PDN connection request. However the claim features would be rendered obvious in view of Forsman et al. US (2020/0275356). 
Forsman discloses wherein a connection comprises a packet data network (PDN) connection (see Fig. 8a i.e., 801 connection request & Para’s [0020] i.e., PDN-GW, [0090] i.e., The communication network may use a number of different technologies such as 5G, [0093] i.e., network slices supported by communication network 1…The communication network 1 comprises packet data network gateways (PDN-GW))

and a connection request comprises a PDN connection request (see Para’s [0020], [0093], [0109] i.e., The wireless device 10 transmits to the radio network 12 a connection request (i.e., “PDN connection request”) comprising an indication. The indication indicates connection to the first network slice e.g., the connection request comprises a Slice ID of the first network slice).

(Forsman suggests the PDN connection request is for establishing a PDN connection to a network slice preferred by the UE for providing an offered service in the specific network slice, (see Para’s [0023] & [0109])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the connection request for the connection establishment to a network slice in the 5G communication network as disclosed in Zhang to comprise a packet data network (PDN) connection and the connection request to comprise a PDN connection request as disclosed in the 5G network communication system in the teachings of Forsman because the motivation lies in Forsman that the PDN connection request is for establishing a PDN connection to a network slice preferred by the UE for providing an offered service in the specific network slice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461